


Exhibit 10.2

 

SENSEONICS, INCORPORATED TRANSACTION BONUS AGREEMENT

 

APPROVED BY THE BOARD OF DIRECTORS ON DECEMBER 4, 2015

 

This Transaction Bonus Agreement (the “Agreement”) is established by
Senseonics, Incorporated, a Delaware corporation (the “Company”), effective as
of the date set forth above.

 

1.             Purpose of the Agreement.  The Company considers it essential to
the operation of the Company that Participant be retained through a potential
Exit Transaction.  The purpose of the Agreement is to establish an Exit
Transaction Bonus to provide an incentive for Participant to continue to provide
services to the Company through a potential Exit Transaction.  The Agreement is
meant to supplement and work in conjunction with, and not to replace, the
Company’s other incentive programs in order to achieve the foregoing purposes.

 

2.             Definitions.

 

2.1          “Board” will mean the Board of Directors of the Company.

 

2.2          “Cause” will mean (i) Participant’s theft or embezzlement of
property of the Company or any affiliate, business or professional associate or
client thereof; (ii) Participant’s conviction of a felony or (iii) Participant’s
willful violation of any material term or condition of any agreement with the
Company, if such violation persists after Participant has received due notice of
and an opportunity to cure the same of at least thirty (30) business days
duration, unless the nature of the violation makes such procedure clearly futile
or prejudicial to the interests of the Company or its affiliates, business or
professional associates or clients.

 

2.3          “Code” will mean the U.S. Internal Revenue Code of 1986, as
amended.

 

2.4          “Continuous Service” will mean Participant’s service with the
Company, whether as an employee, director or consultant, is not interrupted or
terminated.  A change in the capacity in which the Participant renders service
to the Company as an employee, consultant or director, provided that there is no
interruption or termination of the Participant’s service with the Company, will
not terminate a Participant’s Continuous Service.  Notwithstanding the
foregoing, Participant will be deemed to be in Continuous Service through an
Exit Transaction if (i) the Board fails to re-nominate Participant for an
additional term in connection with an election of the Company’s directors or
(ii) the Participant is removed as a director by the Company’s stockholders
other than for Cause.

 

2.5          “Corporate Transaction” will mean (i) a sale of all or
substantially all (which shall be defined as at least 80 percent) of the
Company’s assets, or (ii) any merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the voting share capital of the Company outstanding immediately prior to such
transaction continue to hold (either by such shares remaining outstanding or by
their being converted into shares of voting share capital of the surviving
entity) a majority of the total voting power represented by the shares of voting
share capital of the Company (or the surviving entity) outstanding immediately
after such transaction, but, in each case, only to the extent such transaction
(that is, (i) or (ii)) is also a “change in ownership of a corporation” or a
“change in ownership of a substantial portion of a corporation’s assets” as
defined in Treasury Regulation Sections 1.409A-3(i)(5)(v) and (vii), without
reference to any alternative definitions thereunder.  This definition of
Corporate Transaction is intended to constitute a condition that poses a
“substantial risk of forfeiture” (as defined in Treasury Regulations
Section 1.409A-1(d)).

 

--------------------------------------------------------------------------------


 

2.6          “Definitive Agreement” will mean the definitive agreement executed
in connection with the Corporate Transaction.

 

2.7          “Exit Transaction” will mean the first to occur of (i) a Corporate
Transaction and (ii) an Initial Public Offering.  This definition of Exit
Transaction is intended to constitute a condition that poses a “substantial risk
of forfeiture” (as defined in Treasury Regulations Section 1.409A-1(d)).

 

2.8          “Exit Transaction Bonus” will mean the transaction bonus payment
set forth in Section 4.

 

2.9          “Initial Public Offering” will mean the first to occur of (i) an
underwritten initial public offering of the Company’s equity securities (an
“IPO”), (ii) a merger, consolidation or other business combination transaction
of the Company with or into another corporation, entity or person that does not
meet the definition of “Corporate Transaction” under Section 2.5, but which
results in the Company becoming subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, including voluntary reporting
thereunder (a “Reverse Merger”), in which the combined company has cash and cash
equivalents of at least $40 million upon completion of the Reverse Merger,
without giving effect to any financing conducted in conjunction with the Reverse
Merger, (iii) a Reverse Merger in which the combined company has cash and cash
equivalents of at least $40 million upon completion of the Reverse Merger,
including the gross proceeds of a contemporaneous private placement of equity
securities (a “Simultaneous Financing”), or (iv) the completion of a public
offering or private placement of equity securities in which gross proceeds of at
least $40 million are raised (a “Follow-On Offering”) following the completion
of a Reverse Merger.

 

2.10        “Invested Capital” will mean the amount of cash invested in the
Company by holders of the Company’s then outstanding equity securities
immediately prior to an Exit Transaction.

 

2.11        “Participant” will mean Stephen De Falco.

 

2.12        “Section 409A” will mean Section 409A of the Code, and any state
laws of similar effect, and any applicable regulations or guidance issued
thereunder.

 

2.13        “Valuation” will mean (i) in the case of an IPO set forth in
Section 2.9(i), the public offering price per share of Company Common Stock
issued in the IPO multiplied by the number of issued and outstanding shares of
Company Common Stock determined on an as converted to Common Stock basis
immediately prior to the closing of the IPO, (ii) in the case of a Reverse
Merger set forth in Section 2.9(ii), the Fair Market Value per share of the
Company Common Stock as implied by the Reverse Merger (as determined in good
faith by the Board), (iii) in the case of a Reverse Merger set forth in
Section 2.9(iii), the price per share of the Company Common Stock issued in the
Simultaneous Financing multiplied by the number of issued and outstanding shares
of Company Common Stock determined on an as converted to Common Stock basis
immediately prior to the closing of the Simultaneous Financing, (iv) in the case
of a Reverse Merger set forth in Section 2.9(iv), the public offering price (or
in the case of a private placement, the gross issuance price) per share of the
Company Common Stock in the Follow-On Offering multiplied by the number of
issued and outstanding shares of Company Common Stock determined on an as
converted to Common Stock basis immediately prior to the closing of the
Follow-On Offering, and (v) in the case of a Corporate Transaction the sum of
any cash and the Fair Market Value of any securities or other property received
by the Company (in the case of an asset sale) or by the Company stockholders or
other stakeholders in respect of equity securities of the Company (including
stock options, warrants or convertible securities), net of any debt that is paid
or assumed by the acquiror and after deductions to the extent applicable under
the Definitive Agreement for the payment of, or provision for, transaction
related fees and expenses (including, without limitation, payments to investment
bankers and

 

--------------------------------------------------------------------------------


 

attorneys) and any other transaction related purchase price adjustments provided
for under the Definitive Agreement (including, without limitation, working
capital adjustments).

 

3.             Interpretation and Administration of the Agreement.   The
Agreement will be interpreted and administered in good faith by the Board, in
consultation with the Participant.  All actions taken by the Board in
interpreting the terms of the Agreement and in the administration of the
Agreement will be final and binding on Participant.

 

4.             Payment of Exit Transaction Bonus; Certain Obligations of the
Company in a Stock Transaction.  Participant will be eligible to receive the
following Exit Transaction Bonus, provided the conditions for earning such Exit
Transaction Bonus set forth below are satisfied.

 

4.1          Restricted Stock Award: The Company will issue to Participant
190,000 shares of Company Common Stock after the execution of this Agreement
(the “Restricted Stock Award”).  The terms and conditions of the Restricted
Stock Award will be governed by the Restricted Stock Award Agreement, attached
hereto as Exhibit A, which Participant agrees to sign.  Fifty percent (50%) of
the shares of Common Stock subject to the Restricted Stock Award will be vested
on the date of issuance, and the remaining fifty percent (50%) of the shares
subject to the Restricted Stock Award will vest upon the earliest to occur of
(i) the date that the IPO is priced, (ii) the date a Reverse Merger set forth in
Section 2.9(ii) or 2.9(iii) closes, (iii) the date that the Follow-on Offering
is priced, or (iv) the closing of a Corporate Transaction, as applicable,
provided that Participant remains in Continuous Service with the Company through
such date.

 

4.2          Cash Bonus Award:  The Company will pay Participant a one-time cash
payment equal to the Cash Transaction Bonus (as defined below) minus the Fair
Market Value of the shares of Common Stock awarded pursuant to the Restricted
Stock Award, valued as of the date of issuance (the “Cash Bonus Award”),
provided that Participant remains in Continuous Service with the Company through
an Exit Transaction.  If the Exit Transaction is an Initial Public Offering, the
Cash Bonus Award will be paid no later than the fifteenth day of the third
calendar month following the calendar year in which the Exit Transaction
occurs.  If the Exit Transaction is a Corporate Transaction, the Cash Bonus
Award will be paid at such time or times as the consideration set forth in
Section 2.13(v) is paid to the Company and/or its shareholders.  The “Cash
Transaction Bonus” equals:

 

(i)            0.75% of the Company Valuation, if the Valuation of the Company
in the Exit Transaction is less than two times the Invested Capital;

 

(ii)           1% of the Company Valuation, if the Valuation of the Company in
the Exit Transaction is at least two times the Invested Capital, but less than
four times the Invested Capital; or

 

(iii)         1.25% of the Company Valuation, if the Valuation of the Company in
the Exit Transaction equals or exceeds four times the Invested Capital.

 

4.3          It is intended that each installment of the payments provided under
the Agreement (the “Payments”) is a separate “payment” for purposes of
Section 1.409A-2(b)(2)(i) of the Treasury Regulations.  For the avoidance of
doubt, it is intended that the Cash Bonus Award satisfy, to the greatest extent
possible, the exemption from the application of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder and any state law of
similar effect provided under Treasury Regulations Section 1.409A-1(b)(4) and,
to the extent not so exempt, that the Cash Bonus Award comply, and this
Agreement be interpreted to the greatest extent possible as consistent, with
Treasury Regulations Section 1.409A-3(i)(5)(iv)(A) — that is, as
“transaction-based compensation.”  Therefore, no Cash Bonus Award will be earned
or paid after the fifth (5th) anniversary of the Corporate Transaction and
Participant will not be entitled to any payments under the Agreement with
respect to any

 

--------------------------------------------------------------------------------


 

Cash Bonus Award after such date.  Notwithstanding the foregoing, the Company
makes no representation or guarantee as to the tax treatment of the Exit
Transaction Bonus, including with respect to compliance with Section 409A of the
Code and Treasury Regulations.

 

5.             Withholding of Compensation.  The Company or the acquirer in an
Exit Transaction will not withhold from any payments under the Agreement. 
Participant is encouraged to contact Participant’s personal legal or tax
advisors with respect to the benefits provided by the Agreement.  Neither the
Company nor any of its employees, directors, officers or agents are authorized
to provide any tax advice to Participant with respect to the benefits provided
under the Agreement and the Company makes no representations or warranties to
Participant regarding the tax treatment of the Exit Transaction Bonus.

 

6.             No Guarantee of Continued Service.  The Agreement is intended to
provide a financial incentive to Participant and is not intended to confer any
rights to continued service upon Participant.

 

7.             No Assignment or Transfer by Participant.  None of the rights,
benefits, obligations or duties under the Agreement may be assigned or
transferred by Participant except by will or under the laws of descent and
distribution.  Any purported assignment or transfer by Participant will be void.

 

8.             Termination of the Agreement.  Upon the Closing of an Exit
Transaction, no subsequent transaction will be deemed an Exit Transaction. 
Following the Closing of a Exit Transaction, the Agreement and any Exit
Transaction Bonus awarded hereunder will terminate effective as of such time as
all earned payments due under the Agreement as a result of such Exit Transaction
have been paid.

 

9.             Amendment of the Agreement.  The Agreement may be amended by the
Board, provided that no amendment will adversely affect the rights of
Participant hereunder without written consent of Participant unless such
amendment is necessary, in the good faith determination of the Board, to bring
this Agreement into exemption from or compliance with Section 409A.

 

10.          Advice of Counsel.   Participant acknowledges that Participant has
been provided the opportunity to consult with legal counsel, has been advised by
the Company to consult such counsel, and has consulted counsel with respect to
the Exit Transaction Bonus.

 

11.          Governing Law.  The rights and obligations of Participant under the
Agreement will be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Delaware without regard to its or any
other jurisdiction’s conflicts of laws principles.  The parties agree that any
claim, dispute, or proceeding arising under or related to this Agreement will be
brought in the state or federal courts encompassing the Company’s then principal
headquarters.

 

12.          Assumption by Acquiror.  The Company’s obligations to pay the Exit
Transaction Bonus to Participant hereunder will be deemed to have been
appropriately satisfied if the acquiring or surviving corporation in an Exit
Transaction assumes such obligations and pays the Exit Transaction Bonus as
provided hereunder.

 

13.          Severability.  If any provision of the Agreement is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Agreement, and the Agreement will be construed and enforced as
if such provision had not been included.

 

14.          Entire Agreement.  The Agreement sets forth all of the agreements
and understandings between the Company and Participant with respect to the
subject matter hereof, and supersedes and terminates all prior agreements and
understandings between the Company and Participant with respect to the subject
matter hereof, including without limitation that certain Services Agreement
between the Participant and the Company, dated June 30, 2010.

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FOLLOW

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

By:

/s/ R. Don Elsey

 

Name:

R. Don Elsey

 

Title:

Chief Financial Officer

 

 

 

 

Accepted and Agreed:

 

 

 

/s/ Stephen DeFalco

 

STEPHEN DE FALCO

 

 

 

12/4/15

 

Date

 

 

SIGNATURE PAGE TO TRANSACTION BONUS AGREEMENT — STEPHEN DE FALCO

 

--------------------------------------------------------------------------------
